Case 2:17-cv-07639-SJO-KS Document 617-6 Filed 12/18/19 Page 1 of 3 Page ID
                                #:27184




                      EXHIBIT F
Food and Drug Administration Safety and Innovation Act (FDASIA) > Fact Sheet: Breakt... Page 1 of 2
   Case 2:17-cv-07639-SJO-KS Document 617-6 Filed 12/18/19 Page 2 of 3 Page ID
                                             #:27185




  Fact Sheet: Breakthrough Therapies
  On July 9, 2012 the Food and Drug Administration Safety and Innovation Act (FDASIA) was signed.
  FDASIA Section 902 provides for a new designation - Breakthrough Therapy Designation. A
  breakthrough therapy is a drug:

  • intended alone or in combination with one or more other drugs to treat a serious or life threatening
    disease or condition and
  • preliminary clinical evidence indicates that the drug may demonstrate substantial improvement over
    existing therapies on one or more clinically significant endpoints, such as substantial treatment
    effects observed early in clinical development.
  If a drug is designated as breakthrough therapy, FDA will expedite the development and review of such
  drug. All requests for breakthrough therapy designation will be reviewed within 60 days of receipt, and
  FDA will either grant or deny the request.

  Please refer to section 902 of FDASIA (http://www.gpo.gov/fdsys/pkg/BILLS-
  112s3187enr/pdf/BILLS-112s3187enr.pdf) for more specific information about this
  provision. Additionally, a Guidance for Industry: Expedited Programs for Serious Conditions––Drugs
  and Biologics
  (/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/UCM358301.pdf) was
  published on May 30, 2014, providing a single resource for information on FDA’s policies and
  procedures as well as threshold criteria generally applicable to conclude that a drug is a candidate for
  one or more of the expedited development and review programs: fast track designation, breakthrough
  therapy designation, accelerated approval, and priority review designation. .


  Contact Information:

  Center for Drug Evaluation and Research (CDER)
  If your application is reviewed in CDER the CDER Breakthrough Therapy Program Manager is:

  Miranda Raggio, RN, BSN, MA
  Phone: 301-796-0700
  Email: ondeio@fda.hhs.gov (mailto:ondeio@fda.hhs.gov)

  Center for Biologics Evaluation and Research (CBER)
  If your application is reviewed in CBER, for Breakthrough Therapy Designation information contact:
  Christopher Joneckis, Ph.D., Acting Associate Director for Review Management
  Phone: 240-402-8083
  Email: Christopher.Joneckis@fda.hhs.gov (mailto:Christopher.Joneckis@fda.hhs.gov)



    Related Information


     • Frequently Asked Questions: Breakthrough Therapies
       (/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendmentstotheFDCAct/FDASIA/ucm341027.htm)




https://www.fda.gov/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendme...                 11/22/2017
Food and Drug Administration Safety and Innovation Act (FDASIA) > Fact Sheet: Breakt... Page 2 of 2
   Case 2:17-cv-07639-SJO-KS Document 617-6 Filed 12/18/19 Page 3 of 3 Page ID
                                             #:27186



    More in Food and Drug Administration Safety and Innovation Act (FDASIA)
    (/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendmentstotheFDCAct/FDASIA/default.htm)

    FDASIA Title VII Drug Supply Chain Provisions
    (/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendmentstotheFDCAct/FDASIA/ucm365919.htm)

    FDASIA Title VII Overview
    (/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendmentstotheFDCAct/FDASIA/ucm366058.htm)

    FDASIA Section 907: Inclusion of Demographic Subgroups in Clinical Trials
    (/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendmentstotheFDCAct/FDASIA/ucm389100.htm)




https://www.fda.gov/RegulatoryInformation/LawsEnforcedbyFDA/SignificantAmendme...            11/22/2017
